DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is responsive to the correspondence filled on 10/29/21.
Claims 21-40 are presented for examination.

IDS Considerations

The information disclosure statement (IDS) submitted on 6/23/22 and 8/26/21 is/are being considered by the examiner as the submission is in compliance with the provisions of 37 CFR 1.97.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).

The USPTO internet Web site contains terminal disclaimer forms which may be used.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.

Claims 21, 30 and 40 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of US Pat. 11102544 B2.  Even though instant application does not claim sensor “idle image processor time between frames; performing one or more image processing operations by the image processor on at least one frame during the idle image processor time between frames”, however not claiming this does not provide patentable distinction. Because lack of this limitation makes the claim obvious broad variation of US Pat. 11102544 B2.

Instant Application 17/404,764
US Pat. 11102544 B2
21. A method, comprising:



overclocking a pipeline of an image processor of a low latency camera system;







forwarding a processed frame from a first pipeline stage to a second pipeline stage of the image processor;


responsive to detecting an interface associated with the low latency camera system, squashing image data of the processed frame, wherein the squashing comprises aligning an external interface in the pipeline to when data is ready from the pipeline to avoid buffering, 


wherein a clock of the interface is distinct from a clock of the image processor;

encoding the processed frame; and



transmitting the encoded frame.
1. A method for pipelining a frame over a low latency camera system, the method comprising: 

overclocking an image processor pipeline, the overclocking to increase an operating frequency of an image processor of the low latency camera system such that there is idle image processor time between frames; performing one or more image processing operations by the image processor on at least one frame during the idle image processor time between frames; 

forwarding the processed frame from a first pipeline stage to a second pipeline stage of the image processor that includes a plurality of pipeline stages; 

responsive to detecting an input/output interface, squashing image data of the processed frame to reduce the size of the image data without losing image information, wherein the squashing comprises aligning an external interface in the image processor pipeline to when data is ready from the image processor pipeline to avoid buffering, 

wherein a clock of the input/output interface is distinct from a clock of the image processor; 

encoding the processed frame by an encoder; 

and transmitting the encoded frame to a wireless interface for transmission. 



	9.  	Limitations of claim 22-36 and 38-39 of instant application are obvious over claim 2-16 of US Pat. 11102544 B2.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 21, 25, 30, 34 and 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rajamani (U.S. Pub. No. 20120243602 A1), in view of Varma (U.S. Pub. No. 20050207436 A1), further in view of Ang (U.S. Pub. No. 20160330782 A1).

Regarding to claim 21, 30 and 40:

40. Rajamani teach a low latency camera system, comprising: a memory; and a processor configured to execute instructions stored on the memory to: (Rajamani [0062] the steps of a method or algorithm described in connection with the present disclosure may be embodied directly in hardware, in a software module executed by a processor, or in a combination of the two. A software module may reside in any form of storage medium that is known in the art. Some examples of storage media that may be used include random access memory (RAM), read only memory (ROM), flash memory, EPROM memory, EE PROM memory, registers, a hard disk, a removable disk, a CD-ROM and so forth) 
forward a frame from a first pipeline stage to a second pipeline stage, (Rajamani FIG. 4-6 [0042] At 404, a processing pipeline is configured, based on the selected slice
dimension to enable, at 406, encoding a first slice in a first stage of the processing
pipeline while transmitting a second, previously pre-processed, slice from a second
stage of the processing pipeline)
and an encoder configured to encode (Rajamani Fig. 6 slice 3 is processed frame. [0034] to reduce latency, video compression standards such as the H.264 or AVC (advance video coding) standard may allow video encoding to be performed in units of slices rather than full frames. Each of the slices may be encapsulated as a separate network abstraction layer unit (NALU) for transmission) the frame prior to transmission. (Rajamani Fig. 6 [0047] at the sink device 660, the MAC layer may deliver received MSDUs to a sink application such as a decoder which may operate under a wireless standard such as the IEEE 802.11. According to certain aspects, the sink decoder may decode each slice as it is received. For certain aspects, the sink device may choose to start rendering (e.g., raster scan on its display panel) based on local policy and presentation time considerations)

Rajamani do not explicitly teach overclock an image processor pipeline, detect an interface associated with the low latency camera system, and squash image data of the frame, wherein the squashing comprises aligning an external interface in the image processor pipeline to when data is ready from the image processor pipeline;

However Varma teach and squash image data of the frame, (Varma [0012] FIG. 5 illustrates an exemplary distribution of packets being stored as segments in a single queue. Applicant specification is silent about the process of squashing image. Changing the data shape by segmenting is interpreted as data squash) wherein the squashing comprises aligning (Varma FIG. 13 [0067] the aligning logic 1370 aligns any configuration changes made by the crossbar to take effect at the next frame boundary, so that the data stream transmitted at each output makes a transition from one source to another only at the end of a frame) an external interface (Varma FIG. 13 output 1, 2, .. N) in the image processor pipeline to when data is ready from the image processor pipeline; (Varma [0065] FIG. 12 illustrates an exemplary pipeline schedule for a switch fabric. The pipeline schedule includes 4 stages. Varma [0067] FIG. 6, a preamble in the frame establishes synchronization. FIG. 13 illustrates an exemplary switch fabric 1300 that performs reclocking and therefore eliminates the synchronization overhead at frame boundaries and does not require the frame to have a preamble. With clocking mechanism data size reduction happen which will avoid buffering)

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Rajamani, further incorporating Varma in video/camera technology. One would be motivated to do so, to incorporate overclock an image processor pipeline, detect an interface associated with the low latency camera system, and squash image data of the frame, wherein the squashing comprises aligning an external interface in the image processor pipeline to when data is ready from the image processor pipeline. This functionality will improve efficiency.

The combination of Rajamani and Varma do not explicitly teach overclock an image processor pipeline, detect an interface associated with the low latency camera system.

However Ang teach overclock an image processor pipeline, (Ang [0071] FIG. 6B, a second enhanced pipeline example is shown. In this scenario, a doubled clock speed [overclocking] can be used at all of the processing and decoding stages)
detect an interface (Ang Fig. 3-4 [0040] In various aspects of the present disclosure, the base stations 104 and 108 described above need not necessarily be utilized at any given time. That is, in a peer-to-peer, device-to-device, or mesh configuration any suitable node including the UE 106 may perform as a scheduling entity, scheduling the use of air interface resources for one or more other devices, acting as subordinate or scheduled entities. [0049] A bus interface 308 provides an interface between the bus 302 and a transceiver 310. The transceiver 310 provides a means for communicating with various other apparatus over a transmission medium. Depending upon the nature of the apparatus, a user interface 312 (e.g., keypad, display, speaker, microphone, joystick) may also be provided. [0054] The processing system 414 may be substantially the same as the processing system 314 illustrated in FIG. 3, including a bus interface 408, a bus 402, memory 405, a processor 404, and a computer-readable medium 406. Furthermore, the subordinate entity 204 may include a user interface 412 and a transceiver 410 substantially similar to those described above in FIG. 3. Before establishing any communication with an interface, it needs to be detected) associated with the low latency (Ang [0071] FIG. 6B, a second enhanced pipeline example is shown. In this scenario, a doubled clock speed [overclocking] can be used at all of the processing and decoding stages. Pipelining and double clocking are for making low latency, because [0034] improvements that can reduce latency in the processing and return of feedback transmissions are highly desirable) camera system, (Ang [0047] UE include a cellular phone, a smart phone, a session initiation protocol (SIP) phone, a laptop, a notebook, a netbook, a smartbook, a personal digital assistant (PDA), a satellite radio, a global positioning system (GPS) device, a multimedia device, a video device, a digital audio player (e.g., MP3 player), a camera)

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Rajamani, further incorporating Varma and Ang in video/camera technology. One would be motivated to do so, to incorporate overclock an image processor pipeline, detect an interface associated with the low latency camera system. This functionality will improve quality of image.

Regarding to claim 25 and 34:

25. Rajamani teach the method of claim 21, Rajamani do not explicitly teach wherein squashing the image data of the processed frame reduces latency by one or more frames. to increase an operating frequency of the image processor.

However Ang teach wherein squashing the image data of the processed frame reduces latency by one or more frames. (Ang FIGS. 6-7) to increase an operating frequency of the image processor. (Ang [0070] FIGS. 6A and 6B an ACK turnaround latency of n+3 is achieved, since the ACK 602 may begin to be transmitted during slot n+5. [0072] Further, in addition to or in combination with the increased clock speed, as seen in FIG. 6B, the finer granularity (e.g., CB-level granularity) of pipelining at the P1 /DEC stages described above and illustrated in FIG. 6A in the first enhanced pipeline may be exploited. Thus, in this example, an ACK turnaround of n+2 may be achieved, since the ACK 604 may begin to be transmitted during slot n+4 which increase frequency)

Claims 22-23, 26-27, 31-32 and 35-36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rajamani (U.S. Pub. No. 20120243602 A1), in view of Varma (U.S. Pub. No. 20050207436 A1), further in view of Ang (U.S. Pub. No. 20160330782 A1) and Holtsberg (U.S. Pub. No. 20150350483 A1).

Regarding to claim 22 and 31:

22. Rajamani teach the method of claim 21, Rajamani do not explicitly teach wherein the processed frame is processed via one or more image processing operations including at least one of sharpening, compression, color conversion, performing a Bayer transformation, demosaicing, noise reduction, image stabilization, or rolling shutter artifact reduction.

However Holtsberg teach wherein the processed frame is processed via one or more image processing operations (Holtsberg [0050] the image capture element 825 may capture frames of raw image data of a scene) including at least one of sharpening, compression, color conversion, performing a Bayer transformation, demosaicing, noise reduction, image stabilization, or rolling shutter artifact reduction. (Holtsberg [0024] raw image data 120 may then be processed by image signal processor (ISP) 130 to produce a digital image file 140. Image signal processor 130 may perform a variety of image processing functions, such as, for example, a Bayer transformation, demosaicing, noise reduction, white balancing, application of digital gain, and image sharpening. For example, image signal processor 130 may use one or more demosaicing techniques to convert the raw image data 120 into a full color image, generally by interpolating a set of red, green, and blue values for each pixel [color conversion]. [0031] FIG. 3 The image discussed herein may be in any Color Filter Array (CFA) format such as Bayer or in other color spaces such as RGB or various luma-chroma formats such as YCbCr)

The motivation for combining Rajamani, Varma and Ang as set forth in claim 21 is equally applicable to claim 22. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Rajamani, further incorporating Varma, Ang and Holtsberg in video/camera technology. One would be motivated to do so, to incorporate the processed frame is processed via one or more image processing operations including at least one of sharpening, compression, color conversion, performing a Bayer transformation, demosaicing, noise reduction, image stabilization, or rolling shutter artifact reduction. This functionality will improve user experience.

Regarding to claim 23 and 32:

23. Rajamani teach the method of claim 22, wherein the one or more image processing operations (Rajamani [0060] means for encoding a slice 406A may comprise a processor or circuit capable of encoding a slice such as the encoding [compression] component 508 illustrated in FIG. 5. Rajamani [0034] video compression standards such as the H.264 or AVC (advance video coding) standard may allow video encoding to be performed in units of slices rather than full frames) are performed on one or more unprocessed frames (Rajamani Fig. 6-7 shows both processed and unprocessed frames at different cycles n+1, n+2 etc.) in each pipeline stage of the image processor. (Rajamani [0042] At 404, a processing pipeline is configured, based on the selected slice dimension to enable, at 406, encoding a first slice in a first stage of the processing pipeline while transmitting a second, previously pre-processed, slice from a second stage of the processing pipeline)

Regarding to claim 26 and 35:

26. Rajamani teach the method of claim 21, Rajamani do not explicitly teach wherein squashing the image data of the processed frame reduces a size of the image data without losing image information.

However Holtsberg teach wherein squashing the image data (Holtsberg [0028] In block 150, the output of image signal processor 130 is compressed. That is, compression 150 reduces the overall file size of the digital image 140. For example, reducing the number of bytes required to store the digital image) of the processed frame (Holtsberg [0051] frames of such image data from the image capture element 825 may enter the main image processing 835 for processing. In some embodiments, the image signal processor 835 may include a dedicated hardware image signal processor and may include one or more dedicated graphics processing units) reduces a size of the image data without losing image information. (Holtsberg [0028] compression 150 may be lossless, whereby full fidelity of the image is preserved despite reduction in file size)

Regarding to claim 27 and 36:

27. Rajamani teach the method of claim 21, Rajamani do not explicitly teach comprising: storing the processed frame in a memory of the low latency camera system.

However Holtsberg teach comprising: storing the processed frame in a memory of the low latency camera system. (Holtsberg [0050] the frame of raw image
data from the image capture element 825 may be processed before being stored in the
memory 810 or non-transitory storage 815 or displayed on the display 820)

Claims 24 and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rajamani (U.S. Pub. No. 20120243602 A1), in view of Varma (U.S. Pub. No. 20050207436 A1), further in view of Ang (U.S. Pub. No. 20160330782 A1), Holtsberg (U.S. Pub. No. 20150350483 A1) and Chow (U.S. Pub. No. 20060227145 A1).

Regarding to claim 24 and 33:

24. Rajamani teach the method of claim 23, Rajamani do not explicitly teach wherein the overclocking drops a frame of the one or more unprocessed frames to increase an operating frequency of the image processor.

However Chow teach wherein the overclocking (Chow [0056] in the system 20, the display devices 22 and 24 have an internal memory and are capable of receiving data at clock speeds which are faster than the pixel clock speed. It might be thought that the timing of host requests for fetching and writing host image data from the memory to panel could be accommodated without creating image tearing or frame dropping artifacts simply by transmitting data on the data bus 54 at a higher rate. This algorithm is applicable to the pipeline logic) drops a frame of the one or more unprocessed frames to increase an operating frequency of the image processor. (Chow [0053] FIG. 3 shows that the display interface 40 begins fetching the camera frame 302b at T.sub.1. Alternatively, (and typically where the auto-frame transfer module 43 is employed) the camera frame 2 (300b and 302b) is simply dropped. That is, the camera frame 2 is never sent to the display panel. By the time the host programs the graphics controller to automatically fetch camera data 36, the VSYNC signal monitored by the auto frame transfer module 43 has already been issued for the camera frame 2. The auto-frame transfer module 43 misses the VSYNC signal. Dropping a full camera frame also produces an undesirable display artifact)

The motivation for combining Rajamani, Varma, Ang and Holtsberg as set forth in claim 22 is equally applicable to claim 24. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Rajamani, further incorporating Varma, Ang, Holtsberg and Chow in video/camera technology. One would be motivated to do so, to incorporate the overclocking drops a frame of the one or more unprocessed frames to increase an operating frequency of the image processor. This will enhance functionality.

Claims 28-29 and 38-39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rajamani (U.S. Pub. No. 20120243602 A1), in view of Varma (U.S. Pub. No. 20050207436 A1), further in view of Ang (U.S. Pub. No. 20160330782 A1), and Chow (U.S. Pub. No. 20060227145 A1).

Regarding to claim 28 and 38:

28. Rajamani teach the method of claim 21, Rajamani do not explicitly teach comprising: preprocessing the processed frame via one or more preprocessing operations including at least one of scaling, resizing, or cropping.

However Chow teach comprising: preprocessing the processed frame via one or more preprocessing operations including at least one of scaling, resizing, or cropping. (Chow [0003] the graphics controller may compress or decompress image data. In addition, the graphics controller may crop, resize, scale, and color convert the image data according to one of a number of alternative color conversion schemes)

The motivation for combining Rajamani, Varma and Ang as set forth in claim 21 is equally applicable to claim 28. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Rajamani, further incorporating Varma, Ang and Chow in video/camera technology. One would be motivated to do so, to incorporate preprocessing the processed frame via one or more preprocessing operations including at least one of scaling, resizing, or cropping. This will enhance functionality.

Regarding to claim 29 and 39:

29. Rajamani teach the method of claim 28, wherein encoding the processed frame comprises: performing one or more image encoding operations on the preprocessed frame, (Rajamani Fig. 6) the one or more image encoding operations including slice based encoding that encodes input frames (Rajamani Fig. 6. [0045] FIG. 6 illustrates an example display system comprising a pipelined source device 602 and a sink device 660. As illustrated, the source device may divide a display frame 610 into slices 620 of a selected size. The source device may pre-process a third slice 620.sub.3 in a first stage 630 of the processing pipeline, while encoding a second slice 620.sub.2 (that has already been pre-processed in the first stage 630), in a second stage 640 of the processing pipeline. The source device may transmit a ti rst slice 620.sub.1 (that has already been preprocessed and encoded)
by a transmitting component 650 to a sink device 660) when a slice of the processed frame is available to reduce the latency (Rajamani [0041] FIG. 4 according to certain aspects, the slice dimension may be selected as a multiple of a smallest theoretical slice width (e.g., a multiple of the macro block width), with the multiple being large enough to satisfy the Wi-Fi MAC efficiency goal, and small enough to satisfy a latency goal) associated with an input buffer. (Rajamani [0047] the sink device may also start rendering only after a plurality of complete video frames have been decoded and buffered. Or, the sink device may start rendering after a plurality of slices have been decoded and buffered)

Allowable subject matter

Regarding to claim 37:

Claims 37 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NASIM N NIRJHAR whose telephone number is (571) 272-3792.  The examiner can normally be reached on Monday - Friday, 8 am to 5 pm ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Kelley can be reached on (571) 272-7331.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NASIM N NIRJHAR/Primary Examiner, Art Unit 2482